PER CURIAM.
Petitioners seek review of an order of the judicial referee denying termination of medical mediation proceeding because final hearing had not been held within six months from date claim was filed.
We hold that the proceedings should have been terminated. Shore v. Abbazia, 375 So.2d 354 (Fla. 3d DCA 1979); Hirsch v. Kleinman, 375 So.2d 362 (Fla. 4th DCA 1979); Serrill v. Hildebrand, - So.2d -(Fla. 2d DCA 1979).
Accordingly, certiorari is granted and the order under review is quashed.
It is so ordered.